Citation Nr: 1747010	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  13-21 648A	)	DATE 
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from March 1972 to December 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2012 and January 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), in Detroit, Michigan, that, in pertinent part, denied the above claims.

In September 2015, the Board remanded this matter to afford the Veteran an opportunity to appear at a hearing before a Veterans Law Judge.  

In October 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  



FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active duty service. 

2.  Diabetes mellitus was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.

3.  Heart disease was demonstrated years after service and is not etiologically related to a disease or injury in service, including exposure to herbicides.

4.  The Veteran's current lumbar spine disorders, to include arthritis, were not incurred in service or caused by any in-service event including exposure to herbicides, are not related to active service, and did not manifest to a compensable degree in the year following separation from service.

5.  The Veteran's current right knee disorder, to include arthritis, was not incurred in service or caused by any in-service event including exposure to herbicides, is not related to active service, and did not manifest to a compensable degree in the year following separation from service.

6.  The Veteran's current left knee disorder, to include arthritis, was not incurred in service or caused by any in-service event including exposure to herbicides, is not related to active service, and did not manifest to a compensable degree in the year following separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for a low back disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for a left knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  The criteria for service connection for a right knee disorder, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran contends he was exposed to herbicides during his period of active duty service aboard the USS MEYERKORD which operated in the waters outside of Vietnam and that service connection is warranted on a presumptive or direct basis.  Turning first to his contentions regarding service connection on a presumptive basis, a veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran actually stepped foot on land in Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  In other words, for purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the service member must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.

In the case before the Board, the Veteran does not contend that he ever "stepped foot" on land in Vietnam; rather, he contends that he was exposed to herbicides while serving aboard the USS MEYERKORD which was present in Da Nang Harbor outside Vietnam and in the surrounding waters.  

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  Thus, the Board has historically referred to the VA Adjudication Procedure Manual M-21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, sub. Pt. ii, ch. 2, § C.10.k.  The Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service to establish presumptive exposure to herbicides.  Id.  Any such anchorage is considered to be in "blue water" that does not provide for a presumption of herbicide exposure.  Id.  After review of an Institute of Medicine (IOM) report, ''Blue Water Navy Vietnam Veterans and Agent Orange Exposure," the Secretary of VA determined that the evidence available at that time did not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans.  See 77 Fed. Reg. 76170  (Dec. 26, 2012).

In order for the presumption of exposure to Agent Orange to extend to a Blue Water Navy veteran, development must provide evidence that the veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  In claims based on docking, a lay statement that the Veteran personally went ashore must be provided.  Although evidence that a veteran's ship docked, along with a statement of going ashore, is sufficient for the presumption of herbicide exposure, service aboard a ship that anchored temporarily in an open deep water harbor or port is generally not considered sufficient.  M21-1 IV.ii.2.C.3.e.

In recent years, VA amended its process for determining whether a waterway was deemed offshore or inland in response to The United States Court of Appeals for Veterans Claims' (Court) decision in Gray v. McDonald, 27 Vet. App. 313 (2015) (finding that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii), designating Da Nang Harbor as an offshore, rather than an inland, waterway was inconsistent with the purpose of the regulation and did not reflect the VA's fair and considered judgment).  In particular, the Court could not discern any reason as to why, in VA's determination, certain bodies of water such as Quy Nhon Bay and Ganh Rai Bay, were brown water, but Vung Tau Harbor, Da Nang Harbor, and Cam Ranh Bay, were blue water.  The Court stated that VA's old policy of where to draw the line between inland waterways and offshore waters was arbitrary and, thus, not entitled to deference because some harbors and bays were considered to be offshore waters (e.g. Da Nang Harbor) while others were considered inland waterways (e.g., Ganh Rai Bay).  The Gray Court did not state that Da Nang Harbor was part of the inland waterways, merely that the line VA drew was flawed. 

Subsequent to the Court's decision in Gray, VA updated its policy to state that service aboard a ship that anchored in a deep-water costal harbor, such as Da Nang, Vung Tau, Qui Nhon, Ganh Rai Bay, or Cam Ranh Bay, along the Republic of Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the evidence of record confirms the Veteran went ashore during anchorage.  VA Adjudication Manual M21-1 IV.ii.2.C.3.m.  All harbors and bays are considered offshore, while all rivers and deltas are considered inland.  Da Nang Harbor, along with Nha Trang Harbor, Qui Nhon Bay Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, and Ganh Rai Bay, are specifically considered offshore waters of the Republic of Vietnam.  VA Adjudication Manual M21-1 IV.ii.1.H.2.c.

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, the Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e).

A review of the veteran service personnel records reflects that he served on active duty in the United States Navy aboard the USS MEYERKORD.  CURR noted that review of the command history for 1972 for the USS MEYERKORD (DD 1058) revealed that the USS MEYERKORD departed from her new home port at the Naval Station (NS) San Diego, California for a Western Pacific (WESTPAC) deployment on July 25, 1972.  The USS MEYERKORD conducted Naval Gunfire Support (NGFS) operations at Points Joey and Jane in the coastal waters of the Republic of Vietnam (RVN) near Tam Quan RVN from August 19- 30, 1972.  From September 6-11, 1972 the USS MEYERKORD conducted operations as mutual support destroyer on Yankee Station in the Gulf of Tonkin for the USS AMERICA (CVA-66) and the USS HANCOCK (CVA 19).  The USS MEYERKORD then conducted operations as escort destroyer on the MID-Search and Rescue (MIDSAR) station off the coast of North Vietnam from September 24 to October 14, 1972.  From October 15 to 19, 1972, the USS MEYERKORD conducted destroyer escort operations in support of the USS SARATOGA (CVA-60) on Yankee Station.  The USS MEYERKORD then conducted NGFS operations at Points Allison and Gwen in-the Military Region I (MRI) in the coastal waters of the RVN from November 12-18 and destroyer escort for the USS AMERICA from November 18 to December 1, 1972.  The USS MEYERKORD then performed duties on the Positive Identification Radar Advisory Zone (PIRAZ) station in the northern Gulf of Tonkin from December 13-26, 1972.  The ship was underway to and moored in Hong Kong during the period December 26-31, 1972.  The USS MEYERKORD returned to the NS San Diego California on February 16, 1973.  It was noted that the deck logs for the USS MEYERKORD had been reviewed for August 1972 and that the deck logs concurred with the 1972 command history of the USS MEYERKORD.  

The Joint Services Records Research Center indicated that it could not provide evidence that exposure to herbicides occurred while serving aboard a Navy ship.  NPRC was unable to determine whether the Veteran served in the Republic of Vietnam and noted that the Veteran was aboard the USS MEYERKORD, which was in the official waters of the Republic of Vietnam from August 19, 1972 to September 11, 1972; September 23, 1972 to October 21, 1072; October 27, 1972 to October 26, 1972; November 4, 1972 to December 1, 1972; and December 12,  1972 to December 27, 1972.  

Although the Veteran in this case is diagnosed with diabetes mellitus and ischemic heart disease, the evidence does not demonstrate that he served in the Republic of Vietnam during the Vietnam era.  While the Veteran has reported being in Da Nang Harbor, the evidence does not establish, and the Veteran does not contend, that he stepped foot in Vietnam.  The weight of the evidence therefore establishes that Veteran did not serve in any capacity in Vietnam, and service connection on the basis of the presumptions afforded herbicide exposed veterans is not warranted. 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Diabetes and ischemic heart disease are also subject to presumptive service connection as a chronic disease.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The record is clear, however, that the Veteran's diabetes and ischemic heart disease were initially identified many years after service.  The service treatment records are negative for evidence of diabetes and laboratory testing during active duty service are negative for abnormal sugar levels and there were also no findings of heart disease or heart problems in service or for many years following service.  As there is no showing of diabetes or heart disease in service or to a compensable degree in the year after service, presumptive service connection for diabetes mellitus or ischemic heart disease is not warranted.

Service connection is still possible in this case if the record demonstrates the Veteran's direct exposure to herbicides and a link between that exposure and diabetes and ischemic heart disease, i.e., exposure that is not based on the regulatory presumptions of 38 C.F.R. § 3.307.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (when the evidence does not warrant presumptive service connection, an appellant is not precluded from establishing service connection with proof of direct causation).  After careful review of the record, the Board finds that the evidence establishes that the Veteran was not exposed to herbicides during active duty service. 

The Veteran has identified three possible sources of direct herbicide exposure: his use of contaminated water, contact with airborne defoliants from mainland Vietnam, and contact with exposed aircraft.  In support of his contention regarding contaminated drinking water, he submitted copies of several scientific and government studies, including part of a report from the IOM entitled "Veterans and Agent Orange: Update 2008."  In its report, the IOM recommended that members of the Blue Water Navy should not be excluded from the set of Vietnam era veterans with presumed herbicide exposure based on the "possible contamination of drinking water" with herbicides and dioxin resulting from shoreline spraying and run from spraying on land. 

The IOM report references another study submitted by the Veteran in support of his claim, one issued by the Australian government finding that the dioxin in Agent Orange was not eliminated from the water surrounding Vietnam by a ship's infiltration system.  The Veteran contends that this study proves he was exposed to herbicides through contaminated water used aboard ship.  The Australian study referenced by the Veteran was discussed by the Federal Circuit in the Haas decision.  See 525 F.3d at 1193-94.  The Federal Circuit pointed out that this study had already been considered by VA who declined to change the regulation to expand the presumption of exposure to herbicides to claimants who served in the official waters off the coast of Vietnam. In the Federal Register, VA explained why reliance on such a study was flawed:

VA scientists and experts have noted many problems with the study that caution against reliance on the study to change our long-held position regarding veterans who served off shore.  First, as the authors of the Australian study themselves noted, there was substantial uncertainty in their assumptions regarding the concentration of dioxin that may have been present in estuarine waters during the Vietnam War . . . Second, even with the concentrating effect found in the Australian study, the levels of exposure estimated in this study are not at all comparable to the exposure experienced by veterans who served on land where herbicides were applied. . . Third, it is not clear that U.S. ships used distilled drinking water drawn from or near estuarine sources or, if they did, whether the distillation process was similar to that used by the Australian Navy. 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008).

Also considered by VA was that none of those studies specifically addressed "whether herbicides used, and as administered, by the U.S. military during the Vietnam Era could have been blown by the wind into the ocean, or into inland waters that then carried the chemical into the ocean, to reach a boat offshore and result in any significant risk of herbicide exposure."  73 Fed.Reg. 20, 363, 20,364  (Apr. 15, 2008).  Given the lack of scientific evidence, VA declined to change the regulation.  The Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to veterans serving in the official waters of Vietnam.

None of the studies submitted by the Veteran recognize anything more than a general possibility that naval personnel were exposed to herbicides through the water supply.  The Board further observes that none of these studies speak with any specificity to the Veteran's circumstances.  With respect to the Veteran's contentions regarding herbicide exposure through contaminated air and aircraft, he has not provided any similar treatise evidence in support of these theories of exposure.  He has not provided any competent evidence that he was personally in contact with an herbicide agent in any tangible way, and has only asserted that he believes he was exposed through exposure to aircraft, water, and air on his ship while it was stationed in the blue waters of Vietnam.  The Board finds that the appellant is not competent to make such a statement due to the complexities involved in identifying such exposure and substances.  The probative value of the appellant's allegations are outweighed by the evidence weighing against the claim, including the findings of the NPRC and the contents of the service records,  The Board therefore finds that the Veteran was not exposed to herbicides during active duty and service connection as directly related to herbicide exposure is not warranted. 

The Board has also considered whether there is any other evidence of a link between the Veteran's diabetes and ischemic heart disease and an incident of active duty service.  He has not alleged any other service injuries to account for his diabetes or ischemic heart disease and service records are negative for any findings or symptoms of these diseases.  There is also no lay or medical evidence of diabetes or ischemic heart disease until decades after the Veteran's separation from service.  Finally, as to diabetes, the record is negative for any competent medical evidence in support of the claim, to include any statements from the Veteran's treating physicians.  As it relates to the claim for ischemic heart disease, the Board does note that in support of his claim, the Veteran submitted an October 2016 statement from his private physician, G. M., M.D., indicating that it was his professional opinion that it was more likely than not that the Veteran's ischemic heart disease was a residual of Agent Orange exposure.  He noted that these findings were also seen in other patients with similar dioxin exposure who had been diagnosed with premature ischemic heart disease.  The Board finds, however, that this opinion lacks probative value as it is conditional or based on an inaccurate factual basis-that the Veteran had (presumed) exposure to Agent Orange during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (stating that to be adequate, a medical opinion must be fully informed and consider an accurate history).  Significantly, Dr. G.M.'s October 2016 opinion is no more than conditional.  He provides no specific information to confirm the Veteran's Agent Orange exposure.  

The Board must conclude that the preponderance of the evidence is against the claim and service connection for diabetes mellitus and ischemic heart disease is not warranted.  38 U.S.C.A. § 5107(b) (West 2014).

Knees and Back

The Veteran maintains that his current knee and back disorders arise as a result of exposure to Agent Orange while stationed aboard the USS MEYERKORD.  As evidenced and discussed above, the Veteran was not exposed to Agent Orange in service.  Moreover, the Veteran's claimed knee or back disabilities are not among those disorders listed as entitled to presumptive service connection for Agent Orange exposure.  In addition, the medical treatises submitted by the Veteran relating to knee and back problems are generic in nature and do not contain reference to arthritis being related to Agent Orange exposure and are of little probative value.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 (1998); Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).  

However, the Board does note that the Veteran was seen with complaints of back pain on one occasion in service as well as left knee problems and that he currently has back problems and left and right knee problems.  Therefore, service connection on both a direct and presumptive basis, resulting from arthritis, must be addressed.  

As to his back, the Veteran was seen with complaints of back pain on one occasion in August 1972, at which time a diagnosis of paraspinous muscle strain was rendered.  There were no further complaints or findings of back pain in service.  As to the left knee, the Veteran was seen with a complaint of left knee pain following a contusion in July 1973.  There were no abnormalities noted on x-ray.  The Veteran had been involved in a motorcycle accident which had resulted in multiple lacerations to his right and left flanks and right and left elbows.  As to the right knee, there were no complaints or findings of right knee problems in service.  

At the time of the Veteran's December 1973 service separation examination, normal findings were reported for the back and lower extremities.  There were no notations made with regard to any knee or back problems.  There were also no complaints of low back or right or left knee problems in the years immediately following service and there has been no indication from the Veteran that his current low back or knee problems had their onset in service or that his current lumbar spine arthritis or right or left knee arthritis had its onset in service or in the one year following service.  At his hearing, the Veteran specifically indicated that his back and knee problems were related to his exposure to Agent Orange.  

In conjunction with his claim, the Veteran was afforded a VA examination in November 2012.  Following examination of the Veteran and a complete review of the file, it was the examiner's opinion that the Veteran's degenerative osteoarthritis of both knees with status post bilateral total knee arthroplasty was not caused by or a result of an inservice injury.  The examiner noted that the 1973 x-ray of the knee did not reveal any abnormality as it was a single contusion.  The examiner, following examination, also rendered an opinion that it was not likely that the Veteran's current low back disorder was caused by an inservice injury.  He noted that the Veteran had no history of injury to the lumbar spine and he had one episode of muscle strain in service.  

As noted above, the Veteran does not appear to be reporting a relationship between any of his current knee or low back problems and his period of service, with the exception of Agent Orange exposure; however, if such were the case, the Board finds that the etiology of any low back and knee disorders, to include arthritis, would fall outside the realm of common knowledge of a layperson and the Veteran is, thus, not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4.  Consequently, the Veteran's opinion would be of no probative value.

Next, service connection may be granted when the evidence establishes a medical nexus between a claimed disability and service.  When evaluating the weight of medical evidence, the Board is guided by the principle that the probative value of a medical opinion largely rests upon the extent to which such opinion is based upon a thorough evaluation of the Veteran's medical history, including but not limited to the medical evidence contained in the record.  See, e.g. Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board may examine the factual foundation of a medical opinion, including whether the physician had access to relevant information of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008). 

In the current case, the Veteran has not submitted competent or probative medical evidence specifically indicating that any current low back or knee disorders are related to his period of service.  In contrast, the Board has obtained an adequate and probative VA examination opinion in conjunction with the Veteran's claim.  The November 2012 VA examiner's opinions indicated that the Veteran's low back and knee disorders were not related to his period of service.  The Veteran's entire record, which at the time included his service treatment records, private and VA treatment records, and statements from the Veteran, were reviewed.  Based on all of the evidence, the examiner rendered opinions that were supported by rationale.  There was no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Thus, the Board finds this opinion to be the most probative evidence of record. 

Because the record does not show continuous symptoms of low back or knee problems since service, degenerative joint disease manifested to a compensable degree within one year of service separation, or arthritis otherwise related to service, direct and presumptive service connection for a low back and knee disorders, to include arthritis, may not be established.  38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for ischemic heart disease is denied.  

Service connection for diabetes mellitus is denied. 

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.  




____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


